Citation Nr: 1200246	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for pseudofolliculitis.  

3.  Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) from November 2005, March 2008, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in July 2009 before the undersigned Acting Veterans Law Judge.  

The issue of service connection for a depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show the Veteran being diagnosed with PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) while on active duty or at any time during the pendency of the appeal.

2.  The competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's pseudofolliculitis barbae covering at least 5 percent of the entire body, at least 5 percent of the exposed areas affected, or requiring intermittent systemic treatment.  


CONCLUSIONS OF LAW

1.  PTSD was not caused or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f) (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2011).

2.  The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7813 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to both the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board finds that letters dated in May 2005 and March 2006 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the rating claim, the appeal for a higher initial rating for pseudofolliculitis barbae arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this issue.

As to both the issues on appeal, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the August 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if the RO did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well the rating decisions, the statements of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection and the increased rating claim.  The AVLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current psychiatric disability was related to his service.  He also requested the Veteran describe the current state of his skin disability and any treatment he currently receives for his psychiatric disorder and skin disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and a higher initial rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Social Security Administration (SSA) and Dr. Christopher Teague as well as from the Dallas, Temple, and Waco VA Medical Centers in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  As to the PTSD claim, the record also shows that in substantial compliance with the Board's remand directions the RO/AMC also undertook all required steps to verify the Veteran's stressors.  Id.  Moreover, no additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in February 2008, July 2008, October 2010, and December 2010.  The Board finds that examinations are adequate to adjudicate the service connection and rating claims and substantially comply with the Board's remand directions because they includes a comprehensive examination of the claimant and provides opinions as to the diagnosis of the claimant's psychiatric disorder as well as the severity of his skin disorder that allows the Board to rate the severity of his disabilities under all relevant Diagnostic Codes after after a review of the record on appeal and with citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection - PTSD

The Veteran contends that his PTSD was caused by his military service.  Specifically, the Veteran alleges PTSD symptoms after falling thirty feet off a pole and injuring his back.  Additionally, the Veteran alleges PTSD symptoms after witnessing a soldier shoot another soldier during service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD in-service or at any time during the pendency of his appeal in accordance with the DSM IV.  See 38 C.F.R. § 3.304(f).

Initially, the Board notes that service treatment records are negative for a diagnosis of PTSD.  

Next, the Board notes that the Veteran was afforded a VA examination in March 2004.  The examiner recorded an accurate and thorough history of the Veteran's complaints.  The Veteran noted that he had never been diagnosed with PTSD and never been treated for a mental illness.  The examiner specifically opined that the Veteran does not meet the DSM-IV criteria for PTSD.  The examiner did not provide any additional psychiatric diagnosis but did note that the Veteran suffers an occasional sleep disturbance.  

An April 2005 VA mental health record notes a comprehensive history, to include the Veteran's stressors and his complaints of nightmares.  The examiner recorded the Veteran's history and complaints and performed a thorough mental status examination.  In his conclusion, the examiner again noted the Veteran's nightmares, his sleep disturbances, low grade depression, and isolation.  The examiner concludes however that the Veteran does not have the DSM-IV criteria of a diagnosis of PTSD.  The examiner noted that at the end of the interview the Veteran's first question was if he would diagnosis PTSD.  The examiner specifically noted that he cannot rule out secondary gain as a motivating factor in the Veteran.  The examiner explained to the Veteran that although he has nightmares and some symptoms of anxiety, they are not sufficient by history and clinical evaluation to confirm a diagnosis of PTSD by accepted criteria due to experiences he went through in the military.  The examiner did note however that the Veteran appeared to be depressed and met the criteria for a clinically significant major depressive disorder.  

The Veteran received a thorough mental health treatment plan and assessment in July 2007.  The examiner noted the Veteran's history and current complaints.  The Veteran's PTSD screening was negative.  The examiner referred him for evaluation and treatment for depression, noting that the Veteran reported feeling sad, unhappy, and demoralized due to his physical problems, unemployment, and financial stressors.  The examiner noted the Veteran's complaints of nightmares, but found that the Veteran does not endorse any other PTSD symptoms.  He specifically noted the primary problem to be depression due to his medical condition.  

The Veteran was afforded a VA examination in July 2008.  The examiner recorded a thorough and accurate history from the Veteran.  He noted that the Veteran had a negative PTSD screening in July 2007 and that although the Veteran focused on nightmares and fear of heights during the examination, the Veteran had no difficulty looking out the picture window on the fourth floor where the examination was occurring.  The examiner diagnosed the Veteran with depressive disorder - not otherwise specified, nightmare disorder - not otherwise specified, and noted to rule out polysubstance abuse in full remission.  The examiner provided a rationale for his opinion.  He noted that the Veteran presented with an exaggeration of symptoms, stating he has PTSD, yet noting nightmares as the only symptoms.  Additionally, the Veteran claimed during the examination that he has suicidal ideation all the time, yet denied any suicidal ideation to his psychiatrist in January 2008 and March 2008.  

Treatment records consistently show treatment for a depressive disorder.  The Veteran was treated at the mental health clinic and provided medication for mood and sleep disorder.  Specifically a July 2008 VA treatment record shows complaints of insomnia and nightmares.  The examiner provided a mental status examination and diagnosed a depressive disorder - not otherwise specified and a REM sleep behavior disorder.  

In December 2010 the Veteran was afforded a final VA examination.  The examiner again provided a thorough history, noting complaints of nightmares and depression since leaving the military.  The examiner also recorded the Veteran's two stressors.  The examiner found that the Veteran does not meet the DSM-IV criteria for PTSD.  The examiner noted that providing the Veteran with a clear psychiatric diagnosis is impeded by his poor reliability as a historian.  The examiner noted aspects of the examination that are suggestive for intentional misdirection given his difficulty with inconsistencies even in his remote history.  The examiner noted that the Veteran does have cognitive difficulties consistent with what is expected in a gentleman with an extensive remote history of polysubstance dependence in combination with his current heart disease, but that the exhibited cognitive difficulties cannot account for the inconsistencies in his remote history.  The examiner noted that the Veteran has primarily carried a diagnosis of depression - not otherwise specified, although he did also receive a diagnosis of major depression.  The examiner diagnosed the Veteran with depression - not otherwise specified.  The examiner noted that the Veteran has repeatedly been referred for possible PTSD due to his nightmares, but noted that nightmares and sleep related disorders are not diagnostic for PTSD.

The Board acknowledges that the Veteran was given a diagnosis of PTSD in a private treatment record in July 2004, additionally in a July 2005 assessment, and in May 2005 and January 2006 VA treatment records.  

In this regard, the Board's duty is to assess the credibility and probative value of medical evidence.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative weight of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens, 7 Vet. App. at 433.  

When weighing the medical evidence of record, the Board finds that the VA examination reports cited above are more probative than the few unsupported diagnoses of PTSD found in the claims file.  

In this regard, the Board notes that the first diagnosis of PTSD was provided by a private examiner in July 2004.  The examiner had previously diagnosed the Veteran with depression and changed diagnosis solely on the basis of the Veteran reporting nightmares.  The Veteran reported no other change in symptoms and the examiner provided no additional reasoning for his diagnosis.  The examiner also did not address what criteria he used to determine whether the Veteran has PTSD.  As such, the Board finds the examiner's diagnosis to be of little probative value.  In the same manner, the July 2005 diagnosis of PTSD provided no indication as to whether the Veteran's PTSD conforms to the DSM-IV.  The diagnosis was also provided by a physician's assistant rather than a psychiatrist.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation).

On the other hand, the Board finds that the subsequent opinions provided by trained psychiatrists and psychologists are more probative than the short assessment provided by the physician's assistant.  The VA examinations and treatment records extending over a significant period of time and provided by trained psychiatrists and psychologists with clear, fully articulated reasoning for the conclusions are more probative than the opinion provided by the physician's assistant and the private examiner.  The physician's assistant and private examiner also did not discuss any of the criteria for a diagnosis of PTSD nor did they provide a rationale for this diagnosis.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight).  

The Board also finds the May 2005 and January 2006 opinions to be of little probative value.  The opinions included a one sentence statement noting that in the examiner's opinion the Veteran suffers from PTSD related to the traumatic events he witnessed and experienced while in the military.  The examiner did not provide any reasoning for his opinion or indicate what criteria he used to determine that the Veteran had PTSD.  Again, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner provided no rationale and no discussion of the facts.  He did not note whether he was considering the diagnosis based on the DSM-IV criteria.  Additionally, the examiner made the determination after meeting with the Veteran for an extraordinarily short period of time without prior evaluation.  The January 2006 statement is a verbatim copy of the statement in the May 2005 treatment record, indicating that the examiner simply repeated his previous statement without any additional rationale or consideration.  

The Board also notes that the Veteran has been diagnosed with a depressive disorder consistently over many years by multiple examiners.  In contrast, the Veteran was diagnosed with PTSD intermittently with very little to no supporting reasoning and that the diagnosis was subsequently deemed incorrect by multiple qualified examiners and treating psychologists.  As such, the Board finds that the Veteran does not suffer from PTSD in accordance with the DSM IV criteria while on active duty or at any time during the pendency of the appeal because, as explained above, the Board does not find the diagnosis of PTSD found in the record to be competent and credible evidence because, among other reasons, none of the diagnosing healthcare professionals opined that the diagnosis was in accordance with the DSM IV criteria and explained how his symptoms meet this criteria with citation to relevant evidence found in the record.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

In summary, the Board has reached this conclusion that the Veteran does not have a competent and credible diagnosis of PTSD in accordance with the DSM IV while on active duty or at any time during the pendency of his appeal because VA examinations which were for the most part conducted by medical doctors after a review of the record on appeal, including the treatment records that diagnosed PTSD, and after a comprehensive examination of the claimant uniformly concluded that he did not have a diagnosis of PTSD in accordance with the DSM IV and supported their conclusions with citations to relevant evidence found in the claims file.  Id; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  On the other hand, the healthcare professionals who had earlier diagnosed PTSD were for the most part not medical doctors, did not have the claims file, and/or did not cite to relevant evidence in the claims file in support of their conclusion.  Id. 

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process while on active duty or at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for PTSD must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Higher Initial Rating - Pseudofolliculitis Barbae

The Veteran and his representative contend that the claimant's pseudofolliculitis barbae is manifested by adverse symptomatology that warrants the assignment a compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's pseudofolliculitis barbae is rated under Diagnostic Code (DC) 7813 for dermatophytosis.  38 C.F.R. § 4.118.  That regulation directs the rating body to rate as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  

The Board notes that the regulations related to the rating of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); See also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  

Initially, the Board finds, as will be discussed in more detail below, that the Veteran's skin disability manifests only on the face and neck and its adverse symptomatology does not include scarring or lost motion.  Therefore, the Board finds that it will not rate the Veteran's service connected pseudofolliculitis barbae under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805.  38 C.F.R. § 4.118; Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (holding that the Board may consider whether another rating code is "more appropriate" than the one used by the RO).  This is true during the entire pendency of the appeal.  Fenderson, supra.

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable disability rating is warranted for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  Dermatitis covering at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.  38 C.F.R. § 4.118.

The Veteran was afforded a general medical VA examination in February 2008.  At that time, the Veteran reported developing bumps at the base of the hair follicles in the beard area after shaving.  Examination revealed several bumps (less than five) at the base of the hair follicle in the beard area.  The Veteran otherwise had smooth skin on the shaved scalp and nape of the neck.  

VA treatment records from November 2009 showed ten to fifteen small 1 to 3 mm hyperpigmented follicular-based papules of the bilateral jawline with four similar lesions noted to the left parietal scalp.  The Veteran received increased topical steroids to use twice daily.  

A January 2010 VA treatment record showed complaints of occasional acneiform lesions, which become irritated.  Examination revealed approximately fifteen small 1 to 3 mm hyperpigmented follicular-based papules and two pustules along the jawline bilaterally.  

The Veteran was afforded a VA examination in November 2010.  The Veteran used oral medication for approximately 18 months since 2007 and topical cream or ointments daily since August 2009.  Neither the oral medication nor the topical treatments are corticosteroids or immunosuppressives.  The examiner determined that less than 5 percent of exposed area and less than 5 percent total body surface area.  The Veteran experiences intermittent outbreaks resulting in pimples and itching.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Additionally, the Board notes that treatment records generated throughout the appeal period document the Veteran's periodic use of several topical steroid creams to treat his pseudofolliculitis barbae.

As to the lay statements in support of claim from the Veteran and others found in the record regarding the severity of his adverse symptomatology, including the testimony given at the July 2009 hearing, the Veteran testified that he intermittently breaks out in itchy bumps after shaving.  Moreover, the Board finds that the claimant is competent and credible to report on what he can feel and see and his representative is competent and credible to report on what he can see such as the adverse symptomatology described by the claimant.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Veteran has not provided any additional lay testimony that shows more than 5 percent of his body or exposed areas are affected or that he requires systemic treatment such as corticosteroids or immunesuppressives.  Moreover, the Board finds more competent and credible the expert opinions provided by his VA examiners regarding the severity of his adverse neurological symptomatology than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, based upon the evidence of record, the Board finds that the Veteran's disability covers less than 5 percent of the entire body and less than 5 percent of exposed areas are affected as noted in the November 2010 VA examination.  Additionally, the preponderance of the competent and credible evidence of record does not show that the Veteran receives intermittent systemic therapy such as corticosteroids or other immunosuppressive during any 12 month period during the pendency of the appeal.  While the Veteran does use several topical steroid creams, as noted by the VA examiner in November 2010 and as documented in his treatment records, these are not considered systemic therapy because "systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007).  And, as noted above, the topical steroid creams the Veteran uses only affect the area covered by pseudofolliculitis barbae and is addressed under the noncompensable rating criteria for a topical treatment.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Accordingly, the Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for pseudofolliculitis barbae under Diagnostic Code 7806. 38 C.F.R. § 4.118.  This is true during the entire pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

As to the Veteran's claims that his service connected disability is worse than rated, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported itchy bumps after shaving.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 7806) adequately provides for ratings based on these symptoms or impairments.  As the Board has considered all facets of the Veteran's skin disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected pseudofolliculitis barbae, referral for extraschedular consideration is not warranted.  This is true during the entire pendency of the appeal.  Fenderson, supra.

As to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability), the Board finds that it is not applicable to the current appeal because the Veteran has never claimed that any of the above service connected disability acting alone caused him to be unable to obtain and maintain employment.

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a compensable evaluation for pseudofolliculitis barbae must be denied at all times during the pendency of the appeal.


ORDER

Service connection for PTSD is denied.  

A compensable initial disability rating for pseudofolliculitis barbae is denied at all times during the pendency of the appeal.  


REMAND

In September 2008, the RO denied service connection for a depressive disorder.  Although the December 2008 VA form 9 was submitted as a substantive appeal regarding the Veteran's PTSD and skin claims, in the body of the appeal the Veteran specifically requested that VA look again at his medical records for depression.  As the Veteran specifically claimed depressive disorder and PTSD as two separate issues, the Board finds that this request to review his medical records regarding depression may be regarded as a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201 (2011) (an NOD is a "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"; it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review"); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) (holding that "under § 20.201, a valid NOD must contain 'terms that can be reasonably construed as disagreement with that determination and a desire for appellate review'"); Fenderson v. West, 12 Vet. App. 119 (1999) (holding that the Board determines de novo whether a document is an NOD).  As the RO did not interpret this statement as a Notice of Disagreement, a Statement of the Case was never issued.  Therefore, the Board must return the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the RO/AMC for the following action:

The RO/AMC should issue the Veteran a Statement of the Case addressing the issue of entitlement to service connection for a depressive disorder.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


